United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  October 20, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                              No. 04-40180
                          Conference Calendar



ROBERT HADDIX, JR.,

                                      Plaintiff-Appellant,

versus

STEPHANIE STEPHENS, Assistant District Attorney; JAY
JACKSON, Attorney at Law; JOHN HEATH, JR., Attorney at Law,

                                      Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 9:03-CV-254
                       --------------------

Before JOLLY, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

     Robert Haddix, Jr., Texas prisoner # 1175826, filed a 42

U.S.C. § 1983 complaint alleging that the defendants had

conspired to deny him a fair and impartial trial.    The district

court held that Haddix’s claims were barred by Heck v. Humphrey,

512 U.S. 477 (1994).    Haddix has failed to brief the district

court’s Heck determination, and, therefore, that issue is waived

and unreviewable.     See Yohey v. Collins, 985 F.2d 222, 224-25



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-40180
                                 -2-

(5th Cir. 1993).   He consequently cannot show the district

court’s resolution of his claims to be erroneous.

     Haddix’s appeal therefore lacks arguable merit and is

dismissed as frivolous.    See 5TH CIR. R. 42.2; Howard v. King,

707 F.2d 215, 219-20 (5th Cir. 1983).      Haddix is warned that the

dismissal of this appeal as frivolous counts as a strike

for purposes of 28 U.S.C. § 1915(g).    See Adepegba v. Hammons,

103 F.3d 383, 387 (5th Cir. 1996).    We warn Haddix that once he

accumulates three strikes, he may not proceed in forma pauperis

in any civil action or appeal filed while he is incarcerated or

detained in any facility unless he is under imminent danger of

serious physical injury.    See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; STRIKE WARNING ISSUED.